Title: From Benjamin Franklin to John and Sarah Jay, 13 May 1784
From: Franklin, Benjamin
To: Jay, John,Jay, Sarah



Passy May 13. 1784

My dear Friends, I find I shall not be able to see you again as I intended. My best Wishes however go with you, that you may have a prosperous Voyage and a happy sight of your Friends and Families.

Mr. Jay was so kind as to offer his Friendly Services to me in America. He will oblige me much by endeavouring to forward my discharge from this Employment. Repose is now my only Ambition. If too he should think with me, that my Grandson is qualified to serve the States as Secretary to a future Minister at this Court or as Chargé des Affaires, and will be kind enough to recommend such an appointment, it will exceedingly oblige me. I have twice mentioned this in my letter to Congress, but have not been favored with any Answer; which is hard, because the suspense prevents my endeavouring to promote him in some other way. I would not however be importunate; and therefore if Mr. Jay should use his Interest without Effect, I will trouble them no more on the subject. My Grandson’s acquaintance with the Language, with the Court and Customs here, and the particular Regard M. de Vergennes has for him, are Circumstances in his favor.
God bless and protect you both. Embrace my little Friend for me, and believe me ever yours &ca

B Franklin

